ON MOTION FOR REHEARING AND CERTIFICATION

PER CURIAM.
We deny rehearing based on the court’s en banc opinion in Leslie v. Carnival Corporation, No. 3D06-2228, 22 So.3d 567, 2009 WL 4061430 (Fla. 3d DCA Nov. 25, 2009). However, pursuant to Florida Rule of Appellate Procedure 9.030(a)(2)(A)(v), we grant the motion for certification and certify to the Supreme Court of Florida the following as a question of great public importance:
IS CARNIVAL’S FORUM SELECTION ENFORCEABLE IN CIRCUMSTANCES WHERE, BECAUSE OF THE JURISDICTIONAL LIMITATIONS OF FEDERAL COURTS, THE CLAUSE OPERATES TO DENY CERTAIN PLAINTIFFS, INCLUDING ALL FLORIDA CITIZENS, A RIGHT TO A JURY TRIAL IN FLORIDA WITHOUT NOTICE AND WITHOUT CONSENT TO WAIVING THIS RIGHT AS GUARANTEED UNDER ARTICLE 1, SECTION 22 OF THE FLORIDA CONSTITUTION?
RAMIREZ, C.J., and CORTINAS, J., concur.